Case 3:19-cv-00127-MHL Document 9 Filed 06/18/19 Page 1 of 15 PageID# 71



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division


DINA CORTEZ-MELTON,                )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )                        Case No. 3:19-cv-127-MHL
                                   )
CAPITAL ONE FINANCIAL CORPORATION )
                                   )
     and                           )
                                   )
CAPITAL ONE, NATIONAL ASSOCIATION, )
                                   )
     Defendants.                   )
                                   )

            DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT

       COMES NOW Defendant Capital One Services, LLC (“COS” or “Defendant”),

incorrectly named as Capital One Financial Corporation (“COFC”) and Capital One,

National Association (“CONA”, collectively with COFC, “Capital One”), 1 by counsel, and

for its Answer to Plaintiff Dina Cortez-Melton’s (“Plaintiff”) Complaint states as follows:

                                    INTRODUCTION 2

       1.      Defendant admits that Plaintiff purports to bring a claim on behalf of herself

and other current or former employees of Capital One seeking damages for violation of the

Fair Labor Standards Act of 1983, as amended, 29 U.S.C. § 210, et seq., (“FLSA”), but

denies that there is any merit to Plaintiff’s claim. Defendant further denies that Plaintiff is



       1
          COS was the entity that employed Plaintiff and is the only proper defendant in
this matter. To the extent necessary and appropriate, COFC and CONA adopt and join in
all of COS’s answers, admissions, denials, and defenses as set forth herein.
        2
          Defendant’s use of Plaintiff’s subheadings should not be construed as an
admission of any kind on the part of Defendant.
Case 3:19-cv-00127-MHL Document 9 Filed 06/18/19 Page 2 of 15 PageID# 72



entitled to any of the remedies she seeks or to any relief whatsoever. Defendant also states

that it has filed a motion to dismiss Plaintiff’s collective action claim simultaneously with

this Answer, and therefore, denies that this case should be certified or can be maintained

as a collective action under the FLSA. Defendant denies the remaining allegations in

Paragraph 1 of the Complaint.

                              JURISDICTION AND VENUE

        2.     Paragraph 2 of the Complaint states a legal conclusion to which no response

is required.

        3.     Paragraph 3 of the Complaint states a legal conclusion to which no response

is required.

        4.     Paragraph 4 of the Complaint states a legal conclusion to which no response

is required.

                                        PARTIES

        5.     Defendant admits that COS employed Plaintiff most recently as a

Compliance Tester I. Defendant is without sufficient knowledge and information to admit

or deny the state of Plaintiff’s residency. The last sentence in Paragraph 5 of the Complaint

states a legal conclusion to which no response is required. Defendant denies the remaining

allegations in Paragraph 5.

        6.     Defendant admits that COFC is a Delaware corporation with its principal

place of business in Virginia.

        7.     Defendant admits that CONA is a national banking association with its main

office in Virginia.




                                             2
Case 3:19-cv-00127-MHL Document 9 Filed 06/18/19 Page 3 of 15 PageID# 73



       8.        Defendant admits that CONA and COS are subsidiaries of COFC, and that

these entities operate in the financial industry. Defendant admits the allegations in the

second sentence of Paragraph 8 of the Complaint.         Defendant is without sufficient

knowledge and information to admit or deny the allegations in the third sentence of

Paragraph 8 of the Complaint. The last sentence in Paragraph 8 of the Complaint states a

legal conclusion to which no response is required.

                              FACTUAL ALLEGATIONS

       9.        Defendant admits that COS hired Plaintiff in 1999. Defendant denies the

remaining allegations in Paragraph 9 of the Complaint.

       10.       Defendant admits that Plaintiff worked for COS as a Compliance Tester I

from on or about May 8, 2016 through May 24, 2018. Defendant is without sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 10 of the Complaint because it cannot ascertain from the Paragraph as drafted

the time period to which “the time relevant to this lawsuit” refers. Defendant denies the

remaining allegations in Paragraph 10.

       11.       Defendant admits that Plaintiff worked for COS at the West Creek Campus

in Goochland County, Virginia and was given the opportunity as a Compliance Tester I to

work remotely from home. Defendant denies the remaining allegations in Paragraph 11 of

the Complaint.

       12.       Defendant admits that Plaintiff and other Compliance Testers received

company-issued laptops. Defendant also admits that Plaintiff had a company-issued

iPhone. Defendant denies the remaining allegations in Paragraph 12 of the Complaint.




                                            3
Case 3:19-cv-00127-MHL Document 9 Filed 06/18/19 Page 4 of 15 PageID# 74



       13.     Defendant admits that, as a Compliance Tester I, Plaintiff’s duties included,

but were not limited to, reviewing data to test for compliance with various regulatory rules

and regulations. Defendant is without sufficient knowledge or information to form a belief

as to the truth of the remaining allegations in Paragraph 13 of the Complaint because the

phrase “Capital One data” is vague and ambiguous. Therefore, Defendant denies the

remaining allegations in Paragraph 13.

       14.     Defendant denies the allegations in Paragraph 14 of the Complaint.

       15.     Defendant denies the allegations in Paragraph 15 of the Complaint.

       16.     Defendant denies the allegations in Paragraph 16 of the Complaint.

       17.     Paragraph 17 of the Complaint states a legal conclusion to which no

response is required. To the extent a response is required, Defendant denies the allegations

in Paragraph 17.

       18.     Paragraph 18 of the Complaint states a legal conclusion to which no

response is required. To the extent a response is required, Defendant denies the allegations

in Paragraph 18.

       19.     Paragraph 19 of the Complaint states a legal conclusion to which no

response is required. To the extent a response is required, Defendant denies the allegations

in Paragraph 19.

       20.     Paragraph 20 of the Complaint states a legal conclusion to which no

response is required. To the extent a response is required, Defendant denies the allegations

in Paragraph 20.

       21.     Paragraph 21 of the Complaint, including subsections (a) through (f), states

a legal conclusion to which no response is required. To the extent a response is required,




                                             4
Case 3:19-cv-00127-MHL Document 9 Filed 06/18/19 Page 5 of 15 PageID# 75



Defendant denies the allegations in Paragraph 21, including any allegations in subsections

(a) through (f).

        22.        Paragraph 22 of the Complaint states a legal conclusion to which no

response is required. To the extent a response is required, Defendant denies the allegations

in Paragraph 22.

        23.        Defendant admits that COS paid Plaintiff on a salary basis when she worked

as a Compliance Tester I and classified her and other Compliance Testers as exempt from

receiving overtime under the FLSA. Defendant denies the remaining allegations in

Paragraph 23.

        24.        Defendant denies the allegations in Paragraph 24 of the Complaint.

        25.        Defendant denies the allegations in Paragraph 25 of the Complaint.

        26.        Defendant denies the allegations in Paragraph 26 of the Complaint.

        27.        Defendant admits that, as a Compliance Tester I, Plaintiff generally worked

at the West Creek Campus three days a week and remotely from home two days a week.

Defendant denies the remaining allegations in Paragraph 27 of the Complaint.

        28.        Defendant denies the allegations in Paragraph 28 of the Complaint.

        29.        Defendant denies the allegations in Paragraph 29 of the Complaint.

        30.        Defendant admits that, from time to time during her dates of employment

with COS, Plaintiff performed work on COS’s behalf. Except as expressly admitted,

Defendant denies the remaining allegations in Paragraph 30 of the Complaint.

        31.        Defendant denies the allegations in Paragraph 31 of the Complaint.

        32.        Defendant admits that Plaintiff sent and received work emails. Defendant

denies the remaining allegations in Paragraph 32 of the Complaint.




                                                5
Case 3:19-cv-00127-MHL Document 9 Filed 06/18/19 Page 6 of 15 PageID# 76



       33.     Paragraph 33 of the Complaint states a legal conclusion to which no

response is required. To the extent a response is required, Defendant denies the allegations

in Paragraph 33 of the Complaint.

       34.     Defendant denies the allegations in Paragraph 34 of the Complaint.

       35.     Defendant admits that Plaintiff’s employment with COS ended on or about

May 24, 2018.      Defendant denies the remaining allegations in Paragraph 35 of the

Complaint.

       36.     Defendant admits the allegations in Paragraph 36 of the Complaint.

       37.     Defendant admits that Plaintiff did not waive her right to assert claims

arising under the FLSA on an individual basis. Defendant denies the remaining allegations

in Paragraph 37 of the Complaint.

       38.     Defendant admits that the Agreement contains the following sentence under

the section entitled, “Claims Not Waived:” “You understand that any claims which cannot

be lawfully waived are excluded from this General Release of Claims in this Agreement

and by executing this Agreement you are not waiving any such claims.”

       39.     Paragraph 39 of the Complaint states a legal conclusion to which no

response is required. To the extent a response is required, Defendant denies the allegations

in Paragraph 39.

       40.     Defendant denies the allegations in Paragraph 40 of the Complaint.

       41.     Defendant denies the allegations in Paragraph 41 of the Complaint.

       42.     Defendant admits that the Agreement was written by COFC. Defendant

denies the remaining allegations in Paragraph 42 of the Complaint.




                                             6
Case 3:19-cv-00127-MHL Document 9 Filed 06/18/19 Page 7 of 15 PageID# 77



        43.      Defendant admits that the Agreement includes the following sentence: “If

you do not agree to the terms set forth in this Agreement, you will not receive any benefits

set forth in this section titled ‘Consideration for Signing’.”

        44.      Defendant admits that the Agreement includes the following sentence:

“You acknowledge and agree that the payments and other benefits provided for you in this

Agreement are good, valuable, and sufficient consideration for your promises in this

Agreement, including but not limited to the ‘General release of Claims.’”

        45.      Defendant admits the allegations in Paragraph 45 of the Complaint.

        46.      Defendant denies the allegations in Paragraph 46 of the Complaint.

        47.      Defendant admits that the Agreement includes the following sentence:

“You understand and agree that the payments and benefits received by you from Capital

One pursuant to this Agreement shall not be taken into account as compensation and no

service credit shall be given after the Separation Date for purposes of determining the

benefits payable under any other plan, program, agreement or arrangement of Capital One

or its affiliates.”

        48.      Defendant denies the allegations in Paragraph 48 of the Complaint.

                       COLLECTIVE ACTION ALLEGATIONS

        49.      Defendant admits that Plaintiff purports to bring her claim on behalf of

similarly situated Compliance Testers as a collective action under 29 U.S.C. § 216(b)

(“FLSA”), but denies that there is any merit to Plaintiff’s claim. Defendant further states

that it has filed a motion to dismiss Plaintiff’s collective action claim simultaneously with

this Answer, and therefore, no response to Plaintiff’s “Collective Action Allegations” is




                                               7
Case 3:19-cv-00127-MHL Document 9 Filed 06/18/19 Page 8 of 15 PageID# 78



required. To the extent a response is required, Defendant denies that this case should be

certified or can be maintained as a collective action under the FLSA.

       50.     Defendant has filed a motion to dismiss Plaintiff’s collective action claim

simultaneously with this Answer, and therefore, no response to Plaintiff’s “Collective

Action Allegations” is required. To the extent a response is required, Defendant admits

that COS has employed other persons in the Compliance Tester I position. Defendant

denies the remaining allegations in Paragraph 50 of the Complaint.

       51.     Defendant has filed a motion to dismiss Plaintiff’s collective action claim

simultaneously with this Answer, and therefore, no response to Plaintiff’s “Collective

Action Allegations” is required. To the extent a response is required, Defendant denies the

allegations in Paragraph 51 of the Complaint.

       52.     Defendant has filed a motion to dismiss Plaintiff’s collective action claim

simultaneously with this Answer, and therefore, no response to Plaintiff’s “Collective

Action Allegations” is required. In addition, Paragraph 52 of the Complaint states a legal

conclusion to which no response is required. To the extent a response is required,

Defendant denies the allegations in Paragraph 52.

       53.     Defendant has filed a motion to dismiss Plaintiff’s collective action claim

simultaneously with this Answer, and therefore, no response to Plaintiff’s “Collective

Action Allegations” is required. To the extent a response is required, Defendant denies the

allegations in Paragraph 53 of the Complaint.

       54.     Defendant has filed a motion to dismiss Plaintiff’s collective action claim

simultaneously with this Answer, and therefore, no response to Plaintiff’s “Collective

Action Allegations” is required. To the extent a response is required, Defendant admits




                                            8
Case 3:19-cv-00127-MHL Document 9 Filed 06/18/19 Page 9 of 15 PageID# 79



that COS did not require Compliance Testers to fill out a time card reflecting their hours

worked. Except as expressly admitted, Defendant denies the remaining allegations in

Paragraph 54 of the Complaint.

       55.     Defendant has filed a motion to dismiss Plaintiff’s collective action claim

simultaneously with this Answer, and therefore, no response to Plaintiff’s “Collective

Action Allegations” is required. To the extent a response is required, Defendant denies the

allegations in Paragraph 55 of the Complaint.

       56.     Defendant has filed a motion to dismiss Plaintiff’s collective action claim

simultaneously with this Answer, and therefore, no response to Plaintiff’s “Collective

Action Allegations” is required. To the extent a response is required, Defendant denies the

allegations in Paragraph 56 of the Complaint.

       57.     Defendant has filed a motion to dismiss Plaintiff’s collective action claim

simultaneously with this Answer, and therefore, no response to Plaintiff’s “Collective

Action Allegations” is required. Defendant further states that the allegations in Paragraph

57 of the Complaint constitute Plaintiff’s proposed “collective” or “class” definition to

which no response is required. To the extent a response is required, Defendant denies that

this case should be certified or can be maintained as a “class” or “collective” action under

the FLSA. Defendant further denies that the employees listed in the proposed collective

are similarly situated or capable of being divided into subgroups that are similarly situated.

To the extent Paragraph 57 contains factual allegations, they are denied.

       58.     Defendant has filed a motion to dismiss Plaintiff’s collective action claim

simultaneously with this Answer, and therefore, no response to Plaintiff’s “Collective




                                              9
Case 3:19-cv-00127-MHL Document 9 Filed 06/18/19 Page 10 of 15 PageID# 80



 Action Allegations” is required. To the extent a response is required, Defendant denies the

 allegations in Paragraph 58 of the Complaint.

        59.     Defendant has filed a motion to dismiss Plaintiff’s collective action claim

 simultaneously with this Answer, and therefore, no response to Plaintiff’s “Collective

 Action Allegations” is required. In addition, Paragraph 59 of the Complaint states a legal

 conclusion to which no response is required. To the extent a response is required,

 Defendant denies the allegations in Paragraph 59.

        60.     Defendant has filed a motion to dismiss Plaintiff’s collective action claim

 simultaneously with this Answer, and therefore, no response to Plaintiff’s “Collective

 Action Allegations” is required. To the extent a response is required, Defendant is without

 sufficient knowledge or information to form a belief as to the truth of the allegations in

 Paragraph 60 of the Complaint because it cannot ascertain from the Paragraph as drafted

 the time period to which “[a]t all relevant times” refers. Therefore, Defendant denies the

 allegations in Paragraph 60 of the Complaint.

        61.     Defendant has filed a motion to dismiss Plaintiff’s collective action claim

 simultaneously with this Answer, and therefore, no response to Plaintiff’s “Collective

 Action Allegations” is required. To the extent a response is required, Defendant is without

 sufficient knowledge or information to form a belief as to the truth of the allegations in

 Paragraph 61 of the Complaint regarding what “impression” putative plaintiffs may be

 under, and therefore, it denies the allegations in the first sentence of Paragraph 61.

 Defendant denies the remaining allegations in Paragraph 61 of the Complaint.




                                             10
Case 3:19-cv-00127-MHL Document 9 Filed 06/18/19 Page 11 of 15 PageID# 81



                         COLLECTIVE ACTION ALLEGATIONS

         62.    Defendant incorporates and restates its responses to Paragraphs 1 through

 61 of the Complaint as if fully set forth herein.

         63.    Paragraph 63 of the Complaint states a legal conclusion to which no

 response is required.

         64.    Paragraph 64 of the Complaint states a legal conclusion to which no

 response is required.

         65.    Defendant denies the allegations in Paragraph 65 of the Complaint.

         66.    Defendant denies the allegations in Paragraph 66 of the Complaint.

         67.    Defendant admits that it is aware of the FLSA’s overtime requirements.

 Defendant denies the remaining allegations in Paragraph 67 of the Complaint.

         68.    Defendant denies the allegations in Paragraph 68 of the Complaint.

         69.    Defendant denies the allegations in Paragraph 69 of the Complaint.

                               FLSA RELIEF REQUESTED

         The section of Plaintiff’s Complaint under the heading “FLSA Relief Requested”

 constitutes a prayer for relief to which no response is required. To the extent a response is

 required, Defendant denies that Plaintiff is entitled to any of the relief sought or to any

 relief whatsoever. Defendant further states that it has filed a motion to dismiss Plaintiff’s

 collective action claim simultaneously with this Answer, and therefore, it denies that this

 case should be certified or can be maintained as a “class” or “collective” action under the

 FLSA.

         The final sentence of Plaintiff’s Complaint states a demand for a trial by jury to

 which no response is required.




                                               11
Case 3:19-cv-00127-MHL Document 9 Filed 06/18/19 Page 12 of 15 PageID# 82



        Defendant denies all allegations in the Complaint not expressly admitted herein.

 Further, Defendant reserves the right to amend its responses to the above allegations as

 additional information becomes available.

                       AFFIRMATIVE AND OTHER DEFENSES

        WHEREFORE, having fully answered the allegations set forth in Plaintiff’s

 Complaint, Defendant offers the following affirmative and other defenses, without

 admitting that it bears the burden of proof as to each of them.

        1.      Plaintiff’s Complaint fails, in whole or in part, to state a claim upon which

 relief may be granted.

        2.      Plaintiff’s claim, and the claim of the proposed collective, is barred, in

 whole or in part, by the doctrines of waiver, estoppel, laches, unclean hands, and accord

 and satisfaction.

        3.      Plaintiff’s claim, and the claim of the proposed collective, is barred, in

 whole or in part, by the applicable statutes of limitations.

        4.      Some or all of the claim for which Plaintiff and the proposed collective

 seeks compensation is barred by the de minimis work doctrine.

        5.      Some or all of the claim for which Plaintiff and the proposed collective

 seeks compensation is not compensable under the FLSA.

        6.      All actions taken by Defendant were taken in good faith and with reasonable

 grounds for believing that they were not in violation of the FLSA.

        7.      Any actions by Defendant did not recklessly disregard or willfully violate

 the FLSA.




                                               12
Case 3:19-cv-00127-MHL Document 9 Filed 06/18/19 Page 13 of 15 PageID# 83



          8.    Defendant is entitled to offset monies or other consideration paid or

 provided to Plaintiff or the putative members of the collective action for periods in which

 Plaintiff or the putative members of the collective action were not engaged in work

 compensable under the FLSA.

          9.    Without assuming the burden of proof, Plaintiff does not state facts

 sufficient to certify a collective action pursuant to 29 U.S.C. § 216.

          10.   Without assuming the burden of proof, Plaintiff and some or all members

 of the proposed collective are not similarly situated to each other or to any other person for

 the purposes of the FLSA.

          11.   Certain putative members of the proposed collective are not entitled to join

 this action because they executed valid and enforceable waivers of the right to participate

 in any putative or certified class or collective action or proceeding in which Defendant is a

 party.

          12.   Plaintiff and some or all of the proposed collective were exempt from the

 FLSA’s overtime and minimum wage provisions.

          13.   Defendant reserves the right to amend this Answer and/or plead additional

 defenses as additional information is obtained through further investigation and discovery.




                                              13
Case 3:19-cv-00127-MHL Document 9 Filed 06/18/19 Page 14 of 15 PageID# 84



                        Respectfully submitted,

                        CAPITAL ONE SERVICES, LLC

                        By:    /s/ Rodney A. Satterwhite

                        Rodney A. Satterwhite (VSB #32907)
                        McGuireWoods LLP
                        Gateway Plaza
                        800 East Canal Street
                        Richmond, Virginia 23219
                        (804) 775-1098
                        (804) 698-2163 (Facsimile)
                        rsatterwhite@mcguirewoods.com

                        Counsel for Defendant




                                     14
Case 3:19-cv-00127-MHL Document 9 Filed 06/18/19 Page 15 of 15 PageID# 85



                              CERTIFICATE OF SERVICE

        I hereby certify that on the 18th day of June 2019, I will electronically file the

 foregoing with the Clerk of Court using the CM/ECF system, which will then send a

 notification of such filing (NEF) to the following:


                Craig Juraj Curwood (VSB #43975)
                Curwood Law Firm
                530 E. Main Street, Suite 710
                Richmond, Virginia 23219
                (804) 788-0808
                (804) 767-6777 (facsimile)
                ccurwood@curwoodlaw.com

                Counsel for Plaintiff


                                                   By: /s/ Rodney A. Satterwhite

                                                       Rodney A. Satterwhite (VSB #32907)
                                                       McGuireWoods LLP
                                                       Gateway Plaza
                                                       800 East Canal Street
                                                       Richmond, Virginia 23219
                                                       (804) 775-1098
                                                       (804) 698-2163 (Facsimile)
                                                       rsatterwhite@mcguirewoods.com

                                                       Counsel for Defendant




                                              15
